In a proceeding for leave to serve a late notice of claim against the New York City Housing Authority, the authority appeals from an order of the Supreme Court, Kings County, dated July 31,1979, which granted the application. Order reversed, without costs or disbursements, and proceeding remitted to Special Term for a new determination in accordance herewith. On this record, petitioner’s claim that mental and physical incapacity caused his failure to timely serve a notice of claim is not sufficiently established. However, in view of the seriousness of the injuries, we remit the proceeding to Special Term for a new determination, with leave to petitioner to submit (1) further affidavits showing when he first learned of his legal rights and consulted an attorney, and (2) hospital records, medical affidavits or reports indicating the *861dates of petitioner’s hospitalization, the injuries sustained and the type and duration of medication received. Titone, J. P., Mangano, Martuscello and Weinstein, JJ., concur.